Case: 16-15311   Date Filed: 04/28/2017      Page: 1 of 2


                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-15311
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cv-01406-RWS



DEANGELO COOK,

                                                 Petitioner - Appellant,

versus

WARDEN, MACON SP,

                                                 Respondent - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (April 28, 2017)

Before HULL, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 16-15311   Date Filed: 04/28/2017   Page: 2 of 2


      In 2009, De Angelo Cook, a Georgia prisoner, filed a federal habeas corpus

petition pursuant to 28 U.S.C. § 2254. That petition was dismissed with prejudice

as untimely, and Mr. Cook did not appeal.


      In 2016, Mr. Cook filed a second habeas corpus petition. The district court

dismissed this petition for lack of subject-matter jurisdiction because Mr. Cook had

not obtained circuit authorization to file a second or successive petition. Mr. Cook

now appeals.


      We affirm. Because Mr. Cook did not obtain circuit authorization to file a

second or successive habeas petition, the district court did not have jurisdiction.

See 28 U.S.C. § 2244(b)(3)(A), (b) (4); Tompkins v. Secretary, 557 F.3d 1257,

1259 (11th Cir. 2009) .


      AFFIRMED.




                                         2